PER CURIAM.
Appellants, who were the plaintiffs below, brought an action seeking to enjoin the City of Miami from the enforcement of the City ordinance which requires bars to close after 7:00 p. m. on Sunday. The trial court determined that the complaint did not state a legal basis for the injunction sought and, therefore, dismissed the complaint. Our examination of the complaint and the motion to dismiss reveals that the court properly determined that the complaint did not state a prima facie case for the injunction sought.
On this appeal, appellants complain primarily of the fact that they were not afforded an opportunity to amend the complaint. There is nothing in this record to show that the appellants sought an opportunity to amend. This could properly have been done by a petition for rehearing. In addition, there is nothing in the record or *807in the argument to indicate the nature of the amendment appellants would like to make. See generally 25 Fla.Jur. Plead-lug's § 100 (1959), and cases cited thereat,
The correctness of the trial judge’s determination that the complaint did not state a cause of action is not argued in this court. We, therefore, decline to reverse.
Affirmed.